Citation Nr: 1532324	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left elbow disability.  

3.  Entitlement to an evaluation in excess of 10 percent disabling for impairment of the left knee.  

4.  Entitlement to a compensable evaluation for pterygium, right eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to April 1997 and from October 2002 to December 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2010 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.  

The claims were previously before the Board in August 2012 when they were remanded for additional development.

In April 2013 the RO granted entitlement to service connection for bilateral plantar fasciitis.  As such, this issue is no longer on appeal before the Board.

In July 2015 the Veteran submitted a statement requesting service connection for tinnitus, a right elbow disability, and a thyroid disability.  The Veteran requested the claims of entitlement to service connection for headaches, chest pain, left eye disability, right ankle and foot disability, left ankle and foot disability, right knee disability, and right wrist disability be reopened.  In addition, the Veteran requested higher evaluations for his service connected bilateral hearing loss and left wrist sprain.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension, entitlement to an evaluation in excess of 10 percent disabling for impairment of the left knee, and entitlement to a compensable evaluation for pterygium, right eye, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left elbow disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a left elbow disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease.  38 C.F.R. § 3.306(a).  The claimant bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra.  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet.App. 231 (2011). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran seeks entitlement to service connection for a left elbow disability.  

Service treatment records include an October 2004 report of medical history with an examiner's summary and elaboration commenting that the Veteran had left elbow pain with high repetitions.  The Board notes that upon further consideration of the Veteran's service personnel records, the Veteran entered onto active duty in October 2002 and, therefore, was on active duty at the time of the October 2004 report of medical history.

The Veteran was afforded a VA medical examination in October 2007.  The Veteran reported that he had a history of gradual onset pain of the left elbow which started in 2003.  He denied any history of previous trauma to the elbow.  He stated that he experienced pain in the elbow with extending the arm and with twisting motions occasionally.  He denied history of previous swelling or inflammation.  He stated that the was previously evaluated and diagnosed with tendonitis.  Examination of the elbow revealed mild tenderness of the lateral aspect on palpation.  Range of motion testing both active and passive revealed no evidence of discomfort, loss of mobility, function, or instability.  The diagnosis was tendinitis.  

The Veteran was afforded a VA medical examination in October 2012.  The Veteran was diagnosed with a left elbow strain.  The Veteran reported that elbow pain began in approximately 1985 while working in the motor pool.  The examiner rendered the opinion that the Veteran's left elbow strain is less likely as not caused by or a result of or worsened beyond its natural progression by his period of active service from January 2005 to December 2007.  The examiner noted that the Veteran's had a diagnosis of tendinitis, pain, arthralgia and now current diagnosis of strain.  The examiner found that the Veteran's current employment was likely the reason for his current left elbow strain.  The examiner identified that there were no left elbow conditions noted in the service records.  

Entitlement to service connection for a left elbow disability is warranted.  The Veteran reported elbow pain began in 1985 while on active duty.  The Veteran was first noted to have complaints of left elbow pain while in service in October 2004.  Subsequently, while on active duty in October 2007, the Veteran was diagnosed with left elbow tendinitis.  Although the examiner in October 2012 rendered an opinion that the Veteran's left elbow strain was not caused by or worsened by the Veteran's active service, the examiner relied upon an inaccurate statement of the period of active service and an inaccurate assessment that there were no left elbow conditions noted in the service records.  As the evidence is at least in equipoise, service connection for a left elbow disability is granted.


ORDER

Service connection for a left elbow disability is granted.


REMAND

In the Board remand, dated in August 2012, it was ordered that the Veteran be afforded an examination regarding his claim for service connection for hypertension.  The Board ordered that an opinion be rendered regarding:

whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension, diagnosed in the October 2007 VA examination, had onset during his periods of active service from March 1982 to April 1997 or from January 2005 to December 2007 or within one year of separation from either period of service.  A complete rationale must be provided for any opinion rendered. 

In October 2012 the Veteran was afforded a VA medical examination with regard to his claim for hypertension.  The examiner rendered the opinion that it is less likely caused by or a result of or had its onset during the Veteran's periods of active service from March 1982 to April 1997 or from January 2005 to December 2012.  The examiner provided the rational that the Veteran's blood pressures noted while in service do not meet the criteria for a diagnosis of hypertension.  The Veteran had one isolated incident of elevated blood pressure in September 2007.  Serial blood pressures recorded after this were not consistent to meet the criteria for hypertension or its treatment. 

The Board notes that the examiner did not provide any opinion or discussion regarding whether the Veteran's hypertension had its onset within one year of the Veteran's separation from service in December 2007 as ordered by the Board in the prior remand.

As the examination does not fully respond the Board's orders in the prior remand, the Board is remanding the claims for the Veteran to be afforded additional VA medical examinations regarding the etiology of his hypertension and the evaluation of his eye disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the Veteran receives consistent treatment from VA and from Dr. P.L.; however, VA treatment records dated since November 2012 and private treatment records dated since July 2010, have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file updated treatment records regarding the Veteran from VA and Dr. P.L.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file compete VA treatment records regarding the Veteran dated since November 2012.  

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete treatment records regarding the Veteran by Dr. P.L. dated since July 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Only after all obtainable identified relevant treatment records have been associated with the claims file, schedule the Veteran for examination with regard to his claim of entitlement to service connection for hypertension.  The claims file must be provided to the examiner, the examiner must review the claims folder in conjunction with the examination and the examiner must annotate his or her report as to whether the claims folder was reviewed.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension, diagnosed in the October 2007 VA examination, had onset during his periods of active service from March 1982 to April 1997 or from October 2002 to December 2007 or within one year of separation from either period of service.  A complete rationale must be provided for any opinion rendered.  

4.  After completing the above development, readjudicate the claims that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


